Name: 2005/573/: Commission Decision of 22 July 2005 amending Decision 2002/994/EC concerning certain protective measures with regard to the products of animal origin imported from China (notified under document number C(2005) 2764) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  Asia and Oceania;  trade;  agricultural activity;  international trade;  tariff policy
 Date Published: 2005-07-23; 2008-12-05

 23.7.2005 EN Official Journal of the European Union L 193/41 COMMISSION DECISION of 22 July 2005 amending Decision 2002/994/EC concerning certain protective measures with regard to the products of animal origin imported from China (notified under document number C(2005) 2764) (Text with EEA relevance) (2005/573/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), and in particular Article 22(1) thereof, Whereas: (1) Following the detection of residues of veterinary medicines in certain products of animal origin imported from China, and the shortcomings identified during an inspection visit to that country as regards the regulation of veterinary medicines and the residue control system in live animals and animal products, the Commission adopted Decision 2002/69/EC (2). (2) Corrective measures were subsequently implemented by Chinese authorities and additional information and supplementary guarantees were provided. Along with favourable results of the checks carried out by the Commission services and Member States, these measures allowed amendments of Decision 2002/69/EC and the subsequent adoption of several measures to authorise the importation of products of animal origin from China. These amendments were consolidated in Commission Decision 2002/994/EC of 20 December 2002 concerning certain protective measures with regard to the products of animal origin imported from China (3), which has repealed Decision 2002/69/EC. (3) Results of the checks carried out by Member States on the products authorised for import since the application of Decision 2004/621/EC are generally favourable. This allows consideration of the authorisation of imports from China of petfood. In view of the negligible risk for consumers, it is appropriate to amend the Decision accordingly. (4) In order to improve legal clarity over the range of animal products which are prohibited for import from China, it is appropriate to clarify the text of Decision 2002/994/EC. (5) Decision 2002/994/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2002/994/EC is amended as follows: 1. Articles 2 and 3 are replaced by the following: Article 2 1. Member states shall prohibit the imports of products referred to in Article 1. 2. By derogation from paragraph 1, Member States shall authorise the imports of products listed in the Annex to this Decision in accordance with the specific animal and public health conditions applicable to the products concerned, and with Article 3 in the case of products listed in Part II of the Annex. Article 3 Member States shall authorise imports of consignments of products listed in Part II of the Annex accompanied by a declaration of the Chinese competent authority stating that each consignment has been subjected before dispatch to a chemical test in order to ensure that the products concerned do not present a danger to human health. This test must be carried out, in particular, with a view to detecting the presence of chloramphenicol and nitrofuran and its metabolites. The results of the analytical checks have to be included. 2. The Annex is replaced by the text in the Annex to this Decision. Article 2 This Decision shall apply from 26 July 2005. Article 3 This Decision is addressed to the Member States. Done at Brussels, 22 July 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1). (2) OJ L 30, 31.1.2002, p. 50. Decision as last amended by Decision 2002/933/EC (OJ L 324, 29.11.2002, p. 71). (3) OJ L 348, 21.12.2002, p. 154. Decision as last amended by Decision 2004/621/EC (OJ L 279, 28.8.2004, p. 44). ANNEX ANNEX PART I List of products of animal origin intended for human consumption or animal feed use authorised to be imported into the Community without the attestation provided by Article 3  Fishery products, except:  those obtained by aquaculture,  peeled and/or processed shrimps,  crayfish of the species Procambrus clarkii caught in natural fresh waters by fishing operations,  gelatine,  petfood as regulated under Regulation (EC) No 1774/2002 of the European Parliament and of the Council (1). PART II List of products of animal origin intended for human consumption or animal feed use authorised to be imported into the Community, subject to be accompanied of the attestation provided by Article 3  Aquaculture fishery products,  peeled and/or processed shrimps,  crayfish of the species Procambrus clarkii caught in natural fresh waters by fishing operations,  casings,  rabbit meat,  honey,  royal jelly.